On original submission of this case this court ordered an affirmance of the judgment of the court below. Subsequently this order was set aside and the cause was restored to the docket. The occasion for this procedure was to afford an opportunity to correct the original record.
As the record now appears the affirmative charge was tendered by the accused and refused by the court. We observe that there was a substantial compliance with Circuit Court Rule 35, Code 1940, Tit. 7 Appendix.
The question of venue is properly presented for our review.
Marshall County was divided into the Guntersville and Albertville Divisions of the Circuit Court by Act No. 10, Local Acts 1909, p. 14, as amended by Act No. 23, Local Acts 1919, p. 12. Section 2 of the latter act designates the territorial jurisdiction of the Albertville Division as follows:
"Said Court shall have original jurisdiction to try and determine all civil and criminal causes of action arising within the territory embraced in precincts four (4), five (5), thirteen (13), sixteen (16), eighteen (18), twenty (20), twenty-two (22), and all that portion of twenty-four (24) lying on Sand Mountain in Marshall County."
The case at bar was tried in the Guntersville Division.
The sheriff of the county testified that he found the alleged assaulted party in Beat 10 of Marshall County. Without dispute the assault occurred where the injured party was found.
It is true that the assaulted party testified that the offense was committed about *Page 363 
six miles across the river north of Guntersville and that this was not in the Guntersville Division. It is evidence that the witness was confused as to the exact purport of the question. He did not even know what beat it was in.
In any event, a point six miles north of the Tennessee River would bring the location within the Guntersville Division. Map of Minor Civil Divisions Precincts, State of Alabama, published in 1940 by the Bureau of Census, United States Department of Commerce, Map GEO-M-1-40.
This court takes judicial knowledge that Beat 10 of Marshall County is within the Guntersville Division of the Circuit Court of that county. Lagle v. State, 23 Ala. App. 400,126 So. 181.
We reaffirm our holdings as heretofore expressed, and what we have here added will be taken as an extension of our original opinion.
The judgment of the circuit court is in all respects affirmed.
Affirmed.